DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 4/27/2022.
Claims 1-2,9,22,29,33-34,41,46,49,58,62-63,72,79,84, 161,162,166 and 175-178 are pending. 
The instant application is a §371 National Stage of International (PCT) Patent Application No. PCT/US2018/016032, filed January 30, 2018, which claims the benefit of, and priority to, U.S. Provisional Patent Application No. 62/452,342, filed January 30, 2017 and U.S. Provisional Patent Application No. 62/520,945, filed June 16, 2017.

Election/Restrictions
Applicant's election with traverse of Group I (claims 33, 34, 41, 46, 49, 58, 62, 63, 72, 79, 175 and 176  in the reply filed on 4/27/2022 is acknowledged.  Applicants traverse the restriction by arguing that the instant invention has properties not previously considered in lack of unity and that is a specific set of transgenes. New art below demonstrates that the claimed invention lacks a special technical feature as it was known in the art. Applicants arguments are that the invention demonstrates for example that CD80 and CD137: lead to statistically significant tumor reduction over oncolytic adenovirus alone. As well, applicants argue that the invention shows that 3 transgenes completely eliminate tumors in mice. It is noted that these arguments are not commensurate with the claims. However, it is further noted that the prior art as set forth below show that two genes lead to significantly increased oncolysis and hence the property is not necessarily unexpected. 
Claims 1, 2, 9, 22, 29, 84, 161, 162, 166, 177 and 178 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 34, 41, 58, 62 and 176 are rejected under 35 U.S.C. 103 as being unpatentable over Naylor et al (US 20040234505) and Ponnazhagan et al (CANCER RESEARCH 64, 1781–1787, March 1, 2004) in view of Yu and Li (US 20050214923) as evidenced by Ko et al (US 20050136035) and Kumon (US 20170202892). 
The co-expression from viral vectors of angiostatin and endostatin is known in the art. Naylor et al teach use of adenovirus to deliver the two (see figure 7 and ¶0116).  The co-expression of the two by IRES is superior over their single expression (see abstract of Ponnazhagan).  
Yu and Li teach insertion of anti-angiogenic genes into the E1B 19K region  (see figure 1). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use the vector of Hicklin et al to express the components of Naylor and Ponnazhagan et al. Such a modification would have resulted in an adenovirus encompassed by claim 33. As noted above: 1) the art teaches co-expression of endostatin and angiostatin with an IRES cassette from viral vectors; 2) Yu and Li teach that the E1B 19K region is a site of insertion of anti-angiogenic genes . Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that genes of Naylor and Ponnazhagan et al could be inserted into the vector of Yu and Li. Such a vector would be selectively oncolytic (see e.g. ¶0013). 
Yu and Li teach that the oncolytic virus is Ad5 and that the E3 region is also deleted (see e.g. ¶0140 and 0010). As evidenced by Ko et al (US 20050136035), the E1B region is 1714-2244 (¶0068) which encompasses the sequences of claim 41. 
Yu and Li teach that all of the E3 region can be deleted. A deletion of the E3 region would inherently be between pVIII and fiber. This is the region thereof. As Kumon a deleted E3 region is deleted of 27858-30839 which encompasses both sets of sequences in claims 58 and 62.
Yu and Li teach the virus as part of a pharmaceutical composition (see e.g. abstract).

Claims 46, 63, 72, 79 and 175 are rejected under 35 U.S.C. 103 as being unpatentable over Naylor et al (US 200402334505) and Ponnazhagan et al (CANCER RESEARCH 64, 1781–1787, March 1, 2004) in view of Yu and Li (US 20050214923) as evidenced by Ko et al (US 20050136035) and Kumon (US 20170202892) as applied to claims 33, 34, 41, 58, 62 and 176  above, and further in view of Hicklin et al (US 20180185518).
	Hicklin is similarly drawn to vectors with insertion of cistronic genes into the E1B 19K region. Hicklin also teaches insertion of a third sequences linked to an IRES (see e.g. ¶0017 and 0155). Alternatively, Hicklin teaches a second insertion into the E3 region (see e.g. ¶0016). As well, the insertion can be in an E4 region between ORF6/7 and the right ITR (see figure 3 and ¶0230). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use the further modifications as taught by Hicklin et al in the vector of Hicklin et al to express the components of Naylor and Ponnazhagan et al. Such a modification would have resulted in an adenovirus encompassed by claims 46, 63, 72, 79 and 175. As noted above: 1) the art teaches co-expression of endostatin and angiostatin with an IRES cassette from viral vectors; 2) Yu and Li teach that the E1B 19K region is a site of insertion of anti-angiogenic genes 3)similar vectors as taught by Hicklin et al also have modifications in the E3 and E4 that are the same as claimed. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that genes of modifications of E3 and E4 could have been transposed to the similar vector of Yu and Li. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633